Citation Nr: 0821411	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  96-07 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from August 1965 to February 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for PTSD.  

This case was previously before the Board in May 2006, at 
which time service connection for PTSD was denied on the 
basis that the veteran did not have sufficient verifiable in-
service stressors.  That decision was appealed to the U.S. 
Court of Appeals for Veterans Claims.  The record contains a 
Joint Motion for Remand, dated in December 2007, wherein the 
veteran's attorney and the VA General Counsel agreed to a 
remand of the veteran's claim.  In December 2007, an order 
was issued by the Court, remanding the veteran's claim for 
reasons which will be further explained herein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


REMAND

The December 2007 Joint Motion indicates that a remand is 
required in this case because VA did not comply with its duty 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim when it did not adequately corroborate 
the veteran's reported stressors.  

Specifically, the Joint Motion notes the veteran has reported 
that, between January and November 1967, he witnessed a 
bombing while on guard duty at the Officers' Quarters in 
downtown Vung Tau, Vietnam, and was also in a plane crash 
near Vung Tau when the plane hit a land mine while dropping 
off fuel for ground troops.  The Joint Motion notes that VA 
did not make sufficient efforts to verify either of these 
incidents.  

In addition, the Joint Motion notes that VA sought 
verification of other reported stressors but provided the 
incorrect time frames.  In this regard, the veteran has 
reported that he witnessed the death of a fellow soldier in 
Laos and then killed the Vietnamese men who had killed him.  
In addition, the veteran reported that, shortly after his 
colleague's death, he crash-landed an airplane at Udorn Air 
Base and sustained a left knee injury.  The Joint Motion 
notes that the reported plane crash most likely occurred in 
June 1968, given the service medical records which show the 
veteran incurred left knee trauma in June 1968.  The Joint 
Motion also notes that the veteran's colleague was killed 
between March and June 1968, given the veteran's report that 
he died before the plane crash at Udorn.  

Although the veteran has provided general, possibly 
unverifiable information about his claimed stressors, the 
Board concludes that he has reported at least one verifiable 
stressor.  Therefore, a remand is necessary to attempt to 
verify his claimed stressors.  

With respect to the stressors that reportedly occurred 
between January and November 1967, the Board notes that the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
only researches records spanning a period of up to 60 days.  
In this regard, the Board notes that the veteran has reported 
that the bombing occurred in the spring of 1967.  See 
November 1993 stressor statement.  Therefore, on remand, the 
veteran will be requested to provide a two-month time frame 
during which the bombing and plane crash at and near Vung Tau 
occurred.  

With respect to the stressor involving the plane crash at 
Udorn Air Base in approximately June 1968, the Board notes 
that the evidentiary record contains historical reports for 
the 56th Air Commando Wing, which is the higher headquarters 
of Detachment 1, 56th ACW, to which the veteran belonged, 
dated from January to June 1968.  While the historical 
reports document combat operations, enemy activities, and 
several aircraft incidents during this time period, they do 
not contain any information regarding a plane crash that 
occurred at Udorn in approximately June 1968.  Therefore, on 
remand, the veteran will be requested to provide additional 
details about the plane crash, including a new time frame 
during which the plane crash may have occurred and the names 
of any individuals who witnessed or were involved in the 
crash.  

The Joint Motion also notes that the evidence reflects the 
veteran was involved in covert counterinsurgency activities 
during his service in Vietnam; however, review of the 
evidence shows the veteran has provided very few details 
about any particular stressful event that occurred during his 
participation in the counterinsurgency activities.  On 
remand, the veteran will be given an opportunity to provide 
such information.  

For the foregoing reasons, the Board concludes that this case 
must be remanded to the RO to ensure that VA has met its duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim, and to ensure full compliance with 
due process requirements, as indicated in the Court's remand.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the veteran and request he provide any 
additional information that he can recall 
regarding the claimed stressor(s) previously 
identified.  The veteran should be 
specifically asked to provide a two-month time 
period between January and November 1967 
during which the bombing and plane crash at or 
near Vung Tau occurred.  He should also be 
asked to provide additional information 
regarding the plane crash that occurred at 
Udorn Airfield in Thailand, including the date 
the incident occurred and the names of 
individuals who may have knowledge of the 
incident.  The veteran should also be asked to 
provide detailed information about any 
stressful events he experienced during his 
participation in counterinsurgency activities 
during his service in Vietnam, including the 
names of any personnel injured or killed, and 
the date and location of the claimed 
incidents.  Finally, the veteran should be 
informed that the requested, detailed 
information is paramount to the success of his 
claim.  

2.	The RO should then attempt to verify the 
occurrence of the claimed stressor(s) with the 
U.S. Army and Joint Services Records Research 
Center (JSRRC).  JSRRC should be requested to 
conduct a search of all of the available and 
appropriate sources, and provide any pertinent 
information, including unit histories and 
morning reports for the veteran's unit of 
assignment, which might corroborate the 
claimed stressor(s).  Any information obtained 
should be associated with the claims file.  If 
the search efforts produce negative results, 
the claims file should be so documented.

a.	If the veteran does not respond to the 
letter requesting specific information 
about his alleged stressors, the RO 
should provide JSRRC with the following 
dates: 

i.	April to June 1967 for the bombing 
in Vung Tau; 

ii.	August to October 1967 for the plane 
crash at/near Vung Tau; 

iii.	March to June 1968 for the death of 
the veteran's colleague; and

iv.	June to August 1968 for the plane 
crash at Udorn.  

b.	Note:  The veteran's unit of assignments 
were as follows: 
i.	535 TC Sq. at the Vung Tau Air Base, 
later redesignated the 535 Tactical 
Airlift Squadron, beginning in June 
1967.

ii.	Detachment 1, 56th Air Commando Wing 
at Udorn Airfield, Thailand, later 
redesignated the 56th Special 
Operating Wing, beginning in March 
1968.  

3.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise informed.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

